Exhibit 99.1 Financial Releases MB Financial, Inc. Announces Retirement of Ronald D. Santo CHICAGO, Jul 24, 2008 (BUSINESS WIRE) Today, MB Financial, Inc. (NASDAQ: MBFI) announced that Ronald D. Santo, chairman and group president of Chicago-based MB Financial Bank, and vice president of MB Financial, Inc., will retire September 19, 2008, from day-to-day bank operations after nearly 40 years serving the financial needs of MB customers. Santo will continue in his role as chairman of the board, MB Financial Bank, and as a board member, MB Financial, Inc. "I've had a tremendous career with the bank and am thankful for the many professional, personal and community-oriented opportunities it has presented including lifelong relationships and friendships," Santo said. "This is an exciting industry and while I'm stepping away from day-to-day operations, I'll continue to be involved with the organization at a high level." "We've benefited greatly from the knowledge, experience and leadership that Ron has given to MB and we're lucky that he'll continue to be part of our organization," says Mitch Feiger, president and CEO, MB Financial, Inc. "Ron set the bar high for all of us when it came to daily operations and he'll continue to influence the way we do business." While attending the American Institute of Banking, Santo began his banking career after high school as a trainee at Chicago Heights National Bank in 1961. In 1969, he accepted a position with The First National Bank of Chicago before joining MidCity Bank in 1971 as assistant auditor. He worked his way through the bank holding positions as installment credit loan officer, real estate loan officer, assistant vice president and commercial loan officer, and senior vice president. Santo served as executive vice president and secretary of MidCity Financial from 1981 to 1998, and as president and a director of The Mid-City
